Merrick, 0. J.
We are constrained to dismiss the appeal in this case ex officio.
The suit was commenced by attachment and garnishment, and a verdict and judgment was rendered in favor of defendant.
The note of the evidence shows that some of the garnishees answered ; and as to one, Mrs. Law, the interrogatories were taken as confessed. After a careful examination of the record, we are unable to find the answers of the garnishees, or the evidence that Mrs. Law has been served with a copy of the interrogatories or cited to answer them.
■ As it does not appear that there are funds in the hands of the garnishees, or any particular credits attached, it is quite evident that if we should (on an examination of the case on the merits) be of the opinion that the plaintiff had a cause of action against the absentee, we could not render judgment in his favor, for want of property attached to sustain the jurisdiction.
We observe further that the garnishees, who are to be affected by the judgment, have not been made parties to the appeal. See Condon v. Samory, 12 An. 801.
It is, therefore, ordered, adjudged and decreed by tho court, that the appeal in this case be dismissed at the costs of tho appellant.